05/22/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0259

                                         DA 19-0259


 DONNIE NOLAN,

             Petitioner and Appellant.

      v.                                                             ORD             ~~ -4)

 STATE OF MONTANA,                                                              MAY 1 2 2020
                                                                            Bowen Greenwood
             Respondent and Appellee.                                     Clerk of Suprerne Court
                                                                             State of Montana




       Donnie Nolan rnoves this Court "to Compel Objection to [the State's] last Motion" for
an extension oftime to file its response brief. He contends that thk Court's Appellate Rules
ofProcedure have been applied inequitably to him because he received only one extension of
time to file his opening brief while the State has received several extensions.
       Nolan's motion is not warranted. Nolan is incorrect in his logic, and his arguments are
not clear. The Montana Uniform District Court Rules do not apply to this Court. Section 25-
19-Rule 15, MCA. A motion to compel is not applicable in a postconviction proceeding.
Section 46-21-201(1)(c), MCA. This Court gave Nolan, in an August 15, 2019 Order. thirty
more days to file an opening brief before we dismissed his case because his brief was overdue.
Nolan never filed an extension of time with this Court. We point out that since his instant
motion's filing, the State has filed its response brief. Nolan's reply brief is due on or before
June 3, 2020. Therefore,
      IT IS ORDERED that Nolan's "Motion: To Compel Objection to last Motion
Extension To be Answer in Motion Form" is DENIED AND DISMISSED.
      The Clerk is directeg to provide a copy herein to: counsel ofrecord and Donnie Nolan.
                       rA.-11
      DATED this Z z,day of May,2020.
                                                 For the Court,


                                                 By
                                                                Chief Justice